*839In an action, inter alia, to recover damages for negligence and conversion, the plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Queens County (Milano, J.), dated November 7, 2002, as granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
A management company employee responsible for collecting rent payments from tenants of the plaintiff, 29th Street Corp., stole a portion of those payments by opening a checking account under the name “29th Street Company” at the defendant bank, depositing rent checks into that account, and withdrawing the proceeds. The defendant bank, which had no relationship with the plaintiff, established its prima facie entitlement to judgment as a matter of law by offering expert evidence demonstrating that it acted in accordance with reasonable commercial standards when it accepted checks payable to “29th Street Corp.” and endorsed “29th Street” for deposit into the “29th Street Company” account (see UCC 3-419 [3]; Sullivan v Citibank, 306 AD2d 459 [2003]; Penny Tech. v Citibank, 248 AD2d 217 [1998]; Moore v Richmond Hill Sav. Bank, 117 AD2d 27 [1986]). In opposition, the plaintiff failed to raise a triable issue of fact. Florio, J.P., Smith, Luciano and Rivera, JJ., concur.